9DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed on April 19, 2022, in which claims 1-11 are presented for examination.
Response to Arguments
Applicant’s arguments filed on April 19, 2022 in light of the 35 USC 101, with respect to claims 1-11 have been fully considered and are persuasive.  The 35 USC 101 rejection set forth in the most recent office action has been withdrawn.

Remark
After further reviewed Applicant’s arguments consistent with the original disclosure, it is conceivable that the recited the processor coupled to a memory and configured to acquire a first data from a first database, acquire a third data from a third database, in claims 1 and 9, a first processor coupled to the first memory and configured to perform a first manipulation, and second processor configured to perform a second manipulation…” Such claimed limitations, however, shown that the claimed invention is not directed to in abstract and cannot be performed by a human neither mentally nor with the use of pen and paper, which render the claims eligible under 35 USC 101. Therefore, the 35 USC 101 rejection set forth in the last office action has been withdrawn.

After reviewed applicant’s arguments consistent with the original disclosure in light of the claimed amendment filed on April 19, 2022, it is conceivable that Hirashima does not explicitly disclose the limitations of the amended claims 1, 6 and 9, and the 35 USC 102 rejection set forth in the last office action has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 1, 6 and 9 recite “acquire first data from a first database corresponding to a first server that manipulates records in a second database, the first database stores second data, which are data of a first record of the records after a first manipulation performed by the first server, in association with a first identifier, the first data are the second data stored in the first database in a first period, the first identifier indicates 
order of the first manipulation and the first record is stored in the second database”.
It is unclear how the “first record is stored in the second database” when the claimed recites “the first database stores second data, which are data of a first record of the records after a first manipulation performed by the first server.
Second, the claimed recites “acquire third data from a third database, which is different from the first database and corresponds to a second server that is different from the first server and manipulates the records in the second database, the second database stores fourth data, which are data of a second record of the records after a second manipulation performed by the second server, in association with a second identifier independent from the first identifier, the third data are the fourth data stored in the second database in the first period, the second identifier indicates order of the second manipulation, and the second record is stored in the second database”.
It is unclear how “third data are the fourth data stored in the second database” when the claimed recites the third data from a third database.
Third, the claimed recites in “a first identifier, the first data are the second data stored in the first database in a first period”; and “a second identifier independent from the first identifier, the third data are the fourth data stored in the second database in the first period”. Note, the first identifier and second identifier are independent of each other and executing in a different time interval, wherein the first identifier corresponded to first manipulation and second identifier corresponded to the second manipulation. Therefore, it is not clear how the first and second identifier are performed in same period of time.
Applicant is advised to amend the claims to resolve the indefiniteness set forth in the claims.
The dependent claims 2-5, 7-8 and 10-11 are rejected for incorporating the deficiency of their respective base claims by dependency.

Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 7,952, 458 (involved in replicating a locking protocol in a database environment for performing I/O operations wherein the database environment includes a plurality of databases. A locking protocol is performed that includes one or more explicit locking operations on objects in a first database of the database environment. The one or more explicit locking operations are replicated in one or more other databases in the database environment. At least some of the explicit locking operations are performed asynchronously with respect to the explicit locking operations performed in the first database. I/O operations are performed at the first database of the database environment that are associated with the one or more explicit locking operations implemented in the first database).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        May 26, 2022